       Case 4:20-cv-07677-DMR Document 24 Filed 02/05/21 Page 1 of 3




 1 Christian Schreiber (Bar No. 245597)

 2 christian@osclegal.com
     OLIVIER SCHREIBER & CHAO LLP
 3 201 Filbert Street, Suite 201

 4 San Francisco, California 94133
     Tel: (415) 484-0980
 5 Fax: (415) 658-7758

 6 Attorneys for Plaintiffs

 7 MALCOLM A. HEINICKE (State Bar No. 194174)
     malcolm.heinicke@mto.com
 8 ROHIT K. SINGLA (State Bar No. 213057)
     rohit.singla@mto.com
 9
     MARGARET G. MARASCHINO (State Bar No. 267034)
10   margaret.maraschino@mto.com
     LLOYD S. MARSHALL (State Bar No. 331566)
11   lloyd.marshall@mto.com
     MUNGER, TOLLES & OLSON LLP
12   560 Mission Street
13   Twenty-Seventh Floor
     San Francisco, California 94105-2907
14   Telephone: (415) 512-4000
     Facsimile: (415) 512-4077
15   Attorneys for MAPLEBEAR INC.
16                         UNITED STATES DISTRICT COURT
17                      NORTHERN DISTRICT OF CALIFORNIA
18                             SAN FRANCISCO DIVISION
19
     CASEY BAILEY, JENNIFER                    Case No. 4:20-cv-7677
20 WICKLUND, CURTIS SMITH and
                                               JOINT STIPULATION OF
21 CHRISTINA HEARN, on behalf of               DISMISSAL WITHOUT
   themselves and all others similarly         PREJUDICE PURSUANT TO
22 situated,                                   FEDERAL RULE OF CIVIL
                                               PROCEDURE 41(a)(1)(A)(ii)
23               Plaintiffs,
                                               State Complaint Filed: 9/16/2020
24                                             Removal Filed: 10/30/2020
           v.
25
     MAPLEBEAR, INC., d/b/a Instacart,
26 and DOES 1-25,

27               Defendants.
28

                                             -1-                          Case No. 4:20-cv-7677
                       JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
       Case 4:20-cv-07677-DMR Document 24 Filed 02/05/21 Page 2 of 3




 1        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Casey
 2 Bailey, Jennifer Wicklund, Curtis Smith, and Christina Hearn (“Plaintiffs”) and

 3 Defendant Maplebear Inc. dba Instacart (“Defendant”), through undersigned

 4 counsel, hereby stipulate to the dismissal without prejudice of the above-captioned

 5 action. Plaintiffs and Defendant shall bear their own costs and fees in this action.

 6

 7 IT IS SO STIPULATED.

 8
 9
     DATED: February 5, 2021            OLIVIER, SCHREIBER & CHAO LLP

10

11
                                        By:         /s/ Christian Schreiber
12

13                                      Attorneys for PLAINTIFFS

14
     DATED: February 5, 2021            MUNGER, TOLLES & OLSON LLP
15

16

17
                                        By:         /s/ Malcolm A. Heinicke
18

19                                      Attorneys for DEFENDANTS
20

21

22

23

24

25

26

27

28

                                              -1-                         Case No. 4:20-cv-7677
                       JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
       Case 4:20-cv-07677-DMR Document 24 Filed 02/05/21 Page 3 of 3




 1                ATTESTATION RE ELECTRONIC SIGNATURES
 2        I, Christian Schreiber, attest pursuant to Northern District Local Rule 5-
 3 1(i)(3) that all other signatories to this document, on whose behalf this filing is

 4 submitted, concur in the filing’s content and have authorized this filing. I declare

 5 under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7

 8
     DATED: February 5, 2021             By: /s/ Christian Schreiber

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-                          Case No. 4:20-cv-7677
                       JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
